Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 11, 12, 14, 15, 17, 18, 21 are allowed.
Claims 1-6 are allowed for the reasons indicated in the previous office action, claims 11, 12, 14, 15, 17, 18 are allowed as claim 13’s (now cancelled) indicated allowable subject matter has been integrated into claim 11, thus it and its dependencies are now allowable. Claim 21 has also had claim 13’s allowable subject matter integrated into it and it is thus now allowable.
An updated search for the notice of allowance didn’t reveal any new prior art to render obvious/anticipate the amended claims above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murray Slovick, NPL, “Autonomous Cars and Overcoming the inadequacies of Road Mapping”.
	Murray Slovick is a blog article from ublox, it describes the state of autonomous vehicle mapping and navigation, and provides teachings/indication of using a detailed map (ADAS map) of an area in conjunction with sensor signals to enable autonomous driving of a vehicle. No mention of timestamping of the map/sensor signals, thresholds, to that the map itself is used to navigation/bridge the gap should the sensor signals fail. Additionally the article was published a about a month after the applicants effective filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661